Exhibit 16.1 March 6, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 U.S.A. Dear Ladies and Gentlemen: Re: OSL Holdings Inc. We are the former independent auditors for OSL Holdings Inc. (the “Company”). We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K dated March 6, 2012 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Very truly yours, /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants
